Citation Nr: 9922830	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  96-20 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bilateral diabetic 
retinopathy, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than 
December 13, 1995, for special monthly compensation based on 
loss of use of a creative organ.

3.  Entitlement to an effective date earlier than June 6, 
1996, for a total disability rating based on individual 
unemployability.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1963 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The issues currently before the Board were the subject of the 
remand portion of a July 1998 Board decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The claims of entitlement to an increased rating for 
bilateral diabetic retinopathy, an earlier effective date for 
loss of use of a creative organ, and an earlier effective 
date for a total rating based on individual unemployability 
are plausible.

3.  The veteran's service-connected bilateral diabetic 
retinopathy is manifested by vision in the left eye of 20/20 
and visual field concentric contraction of 48.25, and vision 
in the right eye of 20/200 and visual field concentric 
contraction of 8.375.

4.  A December 1994 rating decision denied entitlement to 
special monthly compensation based on loss of use of a 
creative organ; the veteran did not appeal that decision.

5.  The veteran filed a claim for special monthly 
compensation based on loss of use of a creative organ on 
December 13, 1995; it is not factually demonstrated that the 
veteran's loss of use of a creative organ occurred within one 
year prior to December 13, 1995.

6.  The veteran filed a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities on February 13, 1997; a February 1997 rating 
decision granted a total rating based on individual 
unemployability from June 6, 1996.

7.  It is not factually demonstrated that an increase in the 
veteran's service-connected disabilities, causing him to be 
unemployable, occurred prior to June 6, 1996, during the year 
prior to February 13, 1997.


CONCLUSIONS OF LAW

1.  The claims of entitlement to an increased rating for 
bilateral diabetic retinopathy, an earlier effective date for 
loss of use of a creative organ, and an earlier effective 
date for a total rating based on individual unemployability 
are well grounded. 38 U.S.C.A. §  5107(a) (West 1991)

2.  The criteria for an evaluation greater than 30 percent 
for bilateral diabetic retinopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.75, 4.76, 4.76(a), Part 4, Diagnostic Codes 
6076, 6077, 6080 (1998).

3.  The criteria for an effective date prior to December 13, 
1995, for special monthly compensation based on loss of use 
of a creative organ have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.350(a), 3.400(o)(1)(2) 
(1998).

4.  The criteria for an effective date prior to June 6, 1996, 
for a total disability rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 3.400(o)(1)(2), 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded VA 
examinations and personal hearings.  Relevant treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

I.  Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

A March 1996 rating decision granted service connection for 
bilateral diabetic retinopathy, preretinal hemorrhaging 
secondary to neovascularization on the right and restricted 
visual fields due to diabetic retinopathy, assigning a 
30 percent evaluation from July 28, 1994.

The record contains reports of VA examinations conducted in 
September 1994, February 1996, and August 1998.  The reports 
of these examinations do not reflect a substantial difference 
between the near and distant corrected vision.  Therefore, 
referral to the Director, Compensation and Pension Service, 
under the provisions of 38 C.F.R. § 4.84 (1998), is not in 
order.  The reports of these examinations reflect that 
corrected distant visual acuity in the left eye was recorded 
as 20/25, 20/20, and 20/20, respectively.  The corrected 
distant visual acuity in the right eye was recorded as 20/60, 
20/200, and 20/200, respectively.

The Rating Schedule uses the Goldmann Perimeter Chart in 
rating loss of visual fields.  The September 1994 and August 
1998 examinations used the Goldmann Perimeter Chart, but the 
February 1996 examination did not.  A review of these charts 
reflects that the veteran's loss of visual field was greater 
at the time of the August 1998 examination.  The method for 
calculating visual field loss is demonstrated at 38 C.F.R. 
§ 4.76(a).  The veteran's visual field loss is as follows:  

Right Eye OD
Direction 


Normal
Remain
ing
Loss


Temporally

0
85
10
75


Down 
Temporally

315
85
2.5
82.5


Down

270
65
7.5
57.5


Down Nasally

225
50
10
40


Nasally

180
60
12
48


Up Nasally

135
55
8
47


Up

90
45
9
36


Up Temporally

45
55
8
47






Loss =
433






Available =

500





Minus Loss

433





Remaining 
Field

67













Remaining 
Field

67

Dividing By 8 Gives Average Contraction





8.375

















Left Eye - OS







Direction 


Normal
Remain
ing
Loss


Temporally

180
85
58
27


Down 
Temporally

225
85
75
10


Down

270
65
59
6


Down Nasally

315
50
46
4


Nasally

0
60
37
23


Up Nasally

45
55
37
18


Up

90
45
36
9


Up Temporally

135
55
38
17






Loss =
114






Available =

500





Minus Loss

114





Remaining 
Field

386













Remaining 
Field

386

Dividing By 8 Gives Average Contraction





48.25


















Right Eye 
Contraction

8.375
Or Rate As:

20/200









Left Eye Contraction


48.25
Or Rate As:

20/50


The veteran's bilateral diabetic retinopathy has been 
evaluated under Diagnostic Code 6080.  Note II to Diagnostic 
Code 6080 provides that the alternative ratings are to be 
employed when there is ratable defect of visual acuity, or a 
different impairment of the visual field in either eye.  
Since the visual field impairment in the veteran's right eye 
is 8.375 degrees and the visual field impairment in his left 
eye is 48.25 degrees, there is different impairment of the 
visual field.  Accordingly, the alternative rating of vision 
of 20/200 for impairment in visual field to 15 degrees but 
not to 5 degrees is in order.  Since his visual field 
impairment in the left eye is 48.25, visual acuity impairment 
of 20/50 is in order for visual field impairment to 60 
degrees but not to 45 degrees.  Under Table V, Diagnostic 
Code 6076, visual acuity impairment of 20/200 in one eye and 
20/50 in the other eye warrants a 30 percent evaluation.  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity.  38 C.F.R. 
§ 4.75.  The veteran's best corrected distant visual acuity 
is 20/200 in the right eye and better than 20/40 in the left 
eye.  Under Diagnostic Code 6077 this warrants a 20 percent 
evaluation.  The veteran has been assigned the higher 
evaluation of 30 percent.  There is no competent medical 
evidence of record that the veteran's service-connected 
bilateral diabetic retinopathy is of greater severity than 
discussed or that it more nearly approximates greater 
severity than has been discussed.  Rather, all of the 
competent medical evidence of record reflects that his 
bilateral diabetic retinopathy is of a severity as discussed 
above.  Accordingly, a preponderance of the evidence is 
against an evaluation greater than the 30 percent that has 
been assigned.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of "exceptional 
or unusual" circumstances indicating that the Rating Schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  VAOPGCPREC 6-96.  In 
this case, consideration of an extraschedular rating has not 
been expressly raised.  Further, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  

II.  Creative Organ

Service connection has been in effect for impotence, status 
post penile prosthesis, from December 10, 1984.  A December 
1994 rating decision denied special monthly compensation 
based on loss of use of a creative organ.  The veteran was 
notified of that decision by official letter dated December 
12, 1994, as well as his appellate rights, but he did not 
appeal that decision and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  On December 13, 1995, the veteran 
submitted a claim indicating that his penile prosthesis was 
nonfunctional.  A May 1996 rating decision granted special 
monthly compensation for the loss of use of a creative organ 
from December 13, 1995, the date the veteran filed his claim.

38 C.F.R. § 3.400(o)(1) provides that the general rule for 
increases is that except as provided in paragraph (o)(2) of 
this section, the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(2) provides that the earliest date that an 
increase in disability compensation may be assigned is when 
it is factually ascertainable that an increase in the 
disability has occurred if a claim is received within one 
year from the date; otherwise, the increase will be from the 
date of receipt of claim.

Although it has been contended that the veteran should be 
awarded special monthly compensation based on the loss of use 
of a creative organ from 1993, an unappealed December 1994 
rating decision denied special monthly compensation based on 
loss of use of a creative organ and is final.  Therefore, the 
earliest date that may be assigned is as provided for in 
38 C.F.R. § 3.400(o).  The earliest date that may be assigned 
is December 13, 1995, or one year prior thereto if it is 
factually ascertainable that the increase in disability 
occurred within one year prior to December 13, 1995, the date 
the veteran filed his claim for an increase.  Harper v. 
Brown, 10 Vet. App. 125 (1997).

The report of a December 1994 VA examination reflects that 
the veteran's erectile function had been restored.  The 
report of an April 1996 VA examination reflects the 
impression that the veteran's penile prosthesis had eroded 
and needed surgical repair.

During personal hearings the veteran has offered testimony 
indicating that his penile implant began to have 
complications around 1993.  A June 1996 VA outpatient 
treatment record reflects that the veteran reported that his 
prosthesis worked well until approximately three years 
before.  A February 1997 VA outpatient treatment record 
reflects that the veteran reported that he last used his 
prosthesis 3 1/2 years before.

On the basis of the evidence of record, there is not 
competent medical evidence, only lay testimony, that would 
support a finding that the veteran's penile prosthesis became 
dysfunctional during the year preceding December 13, 1995.  
The competent medical evidence of record first reflects that 
the penile prosthesis was dysfunctional in 1996 and the lay 
evidence supports a finding that the penile prosthesis was 
dysfunctional in 1993.  On the basis of this analysis a 
preponderance of the evidence supports a finding that the 
earliest date that may be assigned for special monthly 
compensation based on loss of use of a creative organ is 
December 13, 1995, because it is not factually ascertainable 
that loss of use of a creative organ occurred within the year 
prior to the veteran filing his claim on December 13, 1995.  
As a consequence, the general rule applies, and thus, the 
effective date of the veteran's claim is governed by the 
later of the date of increase or the date the claim is 
received.  38 C.F.R. § 3.400(o)(1); see Harper.

The Board is aware that the veteran has asserted that his 
claim was not filed earlier either as a result of his then 
representative's failure or as a result of failure in 
communication between the veteran and his then 
representative.  However, as noted previously, the December 
1994 rating decision is final and as has been held 
"[p]rincipals are liable for the misdeeds committed by their 
agents when the agents act with apparent authority."  
Brown v. Brown, 8 Vet. App. 40, 43 (1995).  Therefore, the 
Board concludes that it is reasonable to infer that 
principals are also liable for omissions committed by their 
agents when the agents act with apparent authority.  
Therefore, an earlier effective date is not warranted for 
special monthly compensation based on loss of use of a 
creative organ because following the December 1994 final 
denial a new claim was not filed until December 13, 1995.

III.  Total Rating

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16.  

On February 13, 1997, the veteran submitted his claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  He indicated that he 
had last worked full time in 1986 and had become too disabled 
to work in approximately June 1993.  His occupational 
experience included insurance sales and promoting singers.  
He indicated that he had a GED.  He reported that he had last 
tried to obtain light industrial work with temporary 
employment agencies over two years prior but had not been 
hired.

A February 1997 rating decision granted a total disability 
rating based on individual unemployability due to service-
connected disabilities effective June 6, 1996.  The basis for 
this grant was that there had been a liberalization of the 
rating criteria for Diagnostic Code 7913, diabetes mellitus, 
that now allowed for a 40 percent evaluation for rating 
criteria that previously only allowed a 20 percent 
evaluation.  The new increase permitted consideration of a 
total disability rating under 38 C.F.R. § 4.16(a).  Prior to 
June 6, 1996, the veteran had not met the schedular 
requirements for a total disability rating under this 
regulation.

Subject to the provisions of 38 U.S.C.A. § 5101, where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§§ 3.114, 3.400(p).

The general rule under 38 C.F.R. § 3.400(o)(1) has been set 
forth above.  The provisions of 38 C.F.R. § 3.400(o)(2) have 
also been set forth above.  Therefore, the earliest date that 
may be assigned for a total disability rating based on 
individual unemployability is February 13, 1997, the date of 
the veteran's claim, or during the year prior thereto if it 
is factually ascertainable that the increase in disability 
occurred within one year prior to February 13, 1997.  Harper.

The veteran's service-connected disabilities during the year 
prior to February 1997 included diabetes mellitus, evaluated 
as 20 percent disabling prior to June 6, 1996, and as 40 
percent disabling from June 6, 1996.  A July 1998 Board 
decision denied increases in these evaluations.  The veteran 
also was service connected for bilateral diabetic 
retinopathy, evaluated as 30 percent disabling during the 
year prior to February 1997.  An increase in this evaluation 
has been denied by the Board's decision herein.

Prior to June 6, 1996, the veteran did not meet the schedular 
criteria for a total rating based upon unemployability due to 
service-connected disabilities.  However, a total disability 
rating for compensation may be assigned where the schedular 
rating for the service-connected disabilities is less than 
100 percent, and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  This includes consideration 
of such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16, 4.19 (1998).  
As noted previously, the veteran has reported a GED and 
occupational experience as a salesperson and promoter.

The competent medical evidence does not indicate that, during 
the year prior to February 13, 1997, the veteran experienced 
an increase in his service-connected disabilities that would 
have resulted in him becoming unemployable.  In this regard, 
as previously noted, the increase in the evaluation for his 
diabetes mellitus was a result of a liberalizing act.  
Further, the treatment records reflect that as early as 1995 
the veteran was receiving weekly foot care for diabetic 
lesions.  It is observed that in January 1996 the veteran 
experienced the onset of red floaters in his right eye and 
underwent laser treatment with subsequent decreased visual 
acuity in the right eye.  However, as indicated in the 
February 1996 VA eye examination the veteran's corrected 
visual acuity in the left eye continued to be 20/20.  During 
the veteran's personal hearing in 1997 he indicated that he 
continued to maintain a driver's license and operate an 
automobile.  

There is no competent medical evidence that indicates that 
the veteran's service-connected disabilities, during the year 
prior to February 13, 1997, and before June 6, 1996, 
precluded him from seeking or maintaining all employment for 
which he was qualified.  The lay evidence, in the form of the 
veteran's testimony and statements, reflects that he became 
unemployable in approximately 1993 as a result of service-
connected disabilities.  It is not asserted that the 
veteran's disabilities increased to cause him to be 
unemployable in the year before February 13, 1997, prior to 
June 6, 1996.  Accordingly, the preponderance of the evidence 
establishes that the veteran's service-connected disabilities 
did not increase in severity prior to June 6, 1996, during 
the year before February 13, 1997, bearing in mind his 
occupational and educational background, to prevent gainful 
employment in the area of his work experience.  Therefore, a 
preponderance of the evidence is against an effective date 
earlier than June 6, 1996, for a total disability rating 
based on individual unemployability.


ORDER

An increased rating for bilateral diabetic retinopathy is 
denied.

An effective date prior to December 13, 1995, for special 
monthly compensation based on loss of use of a creative organ 
is denied.

An effective date earlier than June 6, 1996, for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



